EXHIBIT 10.3
EXECUTION COUNTERPART
AMENDMENT NO. 6
          AMENDMENT NO. 6 dated as of October 14, 2009 among THE GEO GROUP, INC.
(formerly known as Wackenhut Corrections Corporation), a Florida corporation, as
borrower (the “Borrower”), its Subsidiaries listed on the signature pages
hereto, as guarantors (the “Guarantors”) and BNP PARIBAS, in its capacity as
Administrative Agent under the Credit Agreement referred to below (together with
its permitted successors, the “Administrative Agent”).
          The Borrower, the Lenders party thereto and the Administrative Agent
are parties to a Third Amended and Restated Credit Agreement dated as of
January 24, 2007 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”), providing, subject to the terms and conditions thereof,
for extensions of credit (by means of loans and letters of credit) to be made by
said Lenders to the Borrower.
          The Borrower has requested that the Credit Agreement be amended in
certain respects, and the requisite Lenders have authorized the Administrative
Agent to agree to such request on the terms and conditions hereof. Accordingly,
the parties hereto hereby agree as follows:
          Section 1. Definitions. Except as otherwise defined in this Amendment
No. 6, terms defined in the Credit Agreement are used herein as defined therein.
          Section 2. Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 3 below, but effective as of the date hereof, the
Credit Agreement shall be amended as follows:
          2.01. References Generally. References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement as amended
hereby.
          2.02. Definitions. Section 1.1 of the Credit Agreement shall be
amended by:
     (a) deleting the definition of “Expired Capital Expenditures Basket”.
     (b) amending the following definitions (to the extent already in said
Section 1.1) as provided below and adding the following definitions in the
appropriate alphabetical location (to the extent not already included in said
Section 1.1):
     “Adjusted EBITDA” means, for any period, (a) if operating income of all
Unrestricted Subsidiaries for such period is less than or equal to 15% of the
operating income of the Borrower and its Subsidiaries for such period, in each
case calculated on a consolidated basis, EBITDA for such period calculated as if
the references in the definition of “EBITDA” to Restricted Subsidiaries instead
referred to all Subsidiaries (“Modified EBITDA”) and (b) if operating income of
all Unrestricted Subsidiaries for such period is greater than 15% of the
operating income of the Borrower and its Subsidiaries for such period, in each
case calculated on a consolidated basis, EBITDA.
     “Amendment No. 6” means Amendment No. 6 to this Agreement dated as of the
Amendment No. 6 Effective Date.
Amendment No. 6



--------------------------------------------------------------------------------



 



-2-

     “Amendment No. 6 Effective Date” means October 14, 2009.
     “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
(unless the subject of a good faith dispute) or participations in Letters of
Credit or Swingline Loans within three Business Days of the date required to be
funded by it hereunder, (b) notified the Borrower, the Administrative Agent, the
Issuing Lender, the Swingline Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement
(unless the subject of a good faith dispute), (c) made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (d)
failed, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit or Swingline Loans, (e) otherwise failed to pay over to the
Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (f) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.
     “Extended Revolving Termination Date” means September 14, 2012.
     “Extending Revolving Lenders” means (a) each Lender holding Revolving
Credit Commitments agreeing to be an “Extending Revolving Lender” hereunder as
evidenced by their execution and delivery of an instrument in form and substance
acceptable to, and countersigned by, the Borrower and the Administrative Agent
in connection therewith and (c) the Swingline Lender.
     “Initial Revolving Termination Date” means September 14, 2010.
     “Lender” means each Person that shall have become a party hereto pursuant
to a Lender Addendum (including, without limitation, the Issuing Lender and the
Swingline Lender unless the context otherwise requires), each Incremental Term
Loan Lender and each other Person that hereafter becomes a party to this
Agreement as a Lender pursuant to Section 14.10, but excluding any such Person
that ceases to be a party hereto as a Lender pursuant to Section 14.10; provided
that from and after the Initial Revolving Termination Date, upon the
Non-Extending Revolving Lenders being paid all amounts owing to them after this
Agreement, the Non-Extending Revolving Lenders shall no longer be Lenders
without prejudice to the matters set forth in Section 13.7 and Section 14.14.
Amendment No. 6



--------------------------------------------------------------------------------



 



-3-

     “Non-Extending Revolving Lenders” means the Lenders that are not Extending
Revolving Lenders.
     “Revolving Credit Maturity Date” means, for any Revolving Credit Lender,
the date that the Revolving Credit Facility terminates for such Revolving Credit
Lender pursuant to Section 2.7.
     (c) The definition of Permitted Acquisition is amended by (a) adding the
words “(including, without limitation, the proceeds of Loans)” after “(iii) cash
on hand” where they appear in clause (a) thereof, (b) adding the words “, in the
case of each of (a) and (b),” after “(“Equity Consideration”)”, (c) by replacing
“One Hundred Million ($100,000,000)” with “Two Hundred Million ($200,000,000)”
and (d) deleting the words “any usage of the Expired Capital Expenditures Basket
in excess of Seventy-five Million Dollars ($75,000,000), and” in clause
(y) thereof.
          2.03. Revolving Credit Loans. Section 2.1 of the Credit Agreement is
amended by (a) adding the words “for such Lender” after “Revolving Credit
Maturity Date” in the first place it appears and (b) amending and restating the
existing next to last sentence thereof, as follows: “Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow Revolving Credit
Loans from any Lender hereunder until the Revolving Credit Maturity Date for
such lender” and (c) adding the following new sentence at the end thereof:
          “Notwithstanding any provision in this Agreement to the contrary, at
no time prior to the Initial Revolving Termination Date may the sum of the
aggregate undrawn stated amount of Letters of Credit that expire after the fifth
Business Day prior to the Initial Termination Date plus the aggregate amount of
the Extending Revolving Lenders’ Revolving Credit Commitment Percentage of all
Revolving Credit Loans (including Swingline Loans) exceed the aggregate amount
of the Revolving Credit Commitments of all of the Extending Revolving Lenders.”
          2.04. Swingline Loans. Section 2.2 of the Credit Agreement is amended
by adding the following new clause (c) thereto:
          “At any time before or after a Default, if the Revolving Credit
Commitments of the L/C Participants shall have expired or be terminated while
any Swingline Loan is outstanding, each Relevant Lender (as defined below), at
the sole option of the Swingline Lender, shall either (A) notwithstanding the
expiration or termination of the Commitments, make a Revolving Credit Loan as a
LIBOR Rate Loan, which such Revolving Credit Loan shall be deemed a “Revolving
Credit Loan” for all purposes of this Agreement and the other Loan Documents, or
(B) be deemed, without further action by any Person, to have purchased from the
Swingline Lender a participation in such Swingline Loan, in either case in an
amount equal to the product of such L/C Participant’s Revolving Credit
Percentage times the outstanding principal balance of such Swingline Loan. The
Administrative Agent shall notify each such L/C Participant of the amount of
such Revolving Credit Loan or participation, and such L/C Participant will
transfer to the Administrative Agent for the account of the Swingline Lender on
the next Business Day following such notice, in immediately available funds, the
amount of such Revolving Credit Loan or participation. For purposes hereof, (i)
“Relevant Lender” shall mean, in connection with any termination or expiration
of Revolving Credit Commitments, (x) if such expiration or termination occurs
pursuant to Section 2.1 and after giving effect thereto the principal amount of
outstanding Revolving Credit Loans from any Lender does not exceed such Lender’s
Revolving Credit Commitment less such Lender’s Revolving Credit Commitment
Percentage of outstanding L/C Obligations, each Lender holding a Revolving
Credit Commitment after giving effect to such
Amendment No. 6



--------------------------------------------------------------------------------



 



-4-

expiration or termination and (y) otherwise, each Lender holding a Revolving
Credit Commitment immediately before giving effect to such expiration or
termination and (ii) the Revolving Credit Commitment Percentage of the Relevant
Lenders shall be calculated as if the aggregate Revolving Credit Commitments
were equal to the sum of the Revolving Credit Commitments of the Relevant
Lenders as in effect immediately prior to such termination or expiration.”
          2.05. Repayment of Revolving Credit Loans. Section 2.4(a) is amended
and restated to read as follows:
     ”(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans owing to
Non-Extending Revolving Lenders in full on the Initial Revolving Termination
Date and all Revolving Credit Loans owing to Extending Revolving Lenders in full
on the Extended Revolving Termination Date, in each case except to the extent
that such Revolving Credit Loans are expressly required hereby to be paid on an
earlier date, and (ii) all Swingline Loans in accordance with Section 2.2(b),
together, in each case, with all accrued but unpaid interest thereon. Any
Swingline Loan not repaid prior to the Extended Revolving Termination Date shall
be repaid in full on such date.”
          2.06. Termination of Revolving Credit Facility. Section 2.7 of the
Credit Agreement is amended and restated to read as follows:
     “Section 2.7. Termination of Revolving Credit Facility. The Revolving
Credit Facility shall terminate on the earliest of (a) (i) with respect to
Non-Extending Revolving Lenders, the Initial Revolving Termination Date and
(ii) with respect to Extending Revolving Lenders, the Extended Revolving
Termination Date, (b) with respect to all Lenders, the date of termination by
the Borrower pursuant to Section 2.6, or (c) with respect to all Lenders, the
date of termination by the Administrative Agent on behalf of the Lenders
pursuant to Section 12.2(a).”
          2.07. Letter of Credit Facility.
     (a) Section 3.1 of the Credit Agreement is amended by replacing “Revolving
Credit Maturity Date” in each place it appears with “Extended Revolving
Termination Date”.
     (b) Section 3.3(a) shall be amended by replacing “Revolving Credit Maturity
Date” in the second sentence with “Initial Revolving Termination Date and the
Extended Revolving Termination Date”.
     (c) The following new Section 3.11 shall be added immediately after
Section 3.10 of the Credit Agreement:
          “3.11. Termination and Re-allocation of Letter of Credit
Participations on Fifth Business Day prior to Initial Revolving Termination
Date. Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, on the fifth Business Day prior to the Initial
Revolving Termination Date, the interests and participations of the
Non-Extending Revolving Lenders in the Letters of Credit outstanding as at the
fifth Business Day prior to the Initial Revolving Termination Date shall
automatically terminate and (i) from and after the fifth Business Day prior to
the
Amendment No. 6



--------------------------------------------------------------------------------



 



-5-

Initial Revolving Termination Date, the Non-Extending Revolving Lenders shall
have no liability arising from, relating to, in connection with or otherwise in
respect of, such interests and participations or any Letters of Credit, and
(ii) such interests and participations in outstanding Letters of Credit shall
thereupon automatically and without further action be re-allocated to the extent
necessary such that the interests and participations in such Letters of Credit
shall be held by the remaining L/C Participants ratably in proportion to their
respective Revolving Credit Commitment Percentages (determined after giving
effect to the termination of the interests and participations of the
Non-Extending Revolving Lenders on the fifth Business Day prior to the Initial
Revolving Termination Date, with all such terminations of interests and
participations being treated as reductions in Commitments solely for the
purposes of this calculation).”
          2.08. Interest Periods. Section 5.1(b)(iv) of the Credit Agreement is
amended and restated to read as follows:
     “(iv) no Interest Period shall begin before and end after the Initial
Revolving Termination Date or begin before and end after the Extended Revolving
Termination Date or extend beyond the Term Loan Maturity Date (or, in the case
of any Series of Incremental Term Loans, the final maturity thereof), as
applicable, and Interest Periods shall be selected by the Borrower so as to
permit the Borrower to make the quarterly principal installment payments
pursuant to Section 4.3 without payment of any amounts pursuant to Section 5.9;
and
          2.09. Applicable Margin. Section 5.1(c) of the Credit Agreement is
amended and restated to read as follows:
     “(c) Applicable Margin. The applicable margin (the “Applicable Margin”)
provided for in Section 5.1(a) with respect to: (i) any Initial Term Loan that
is a LIBOR Rate Loan shall be (x) with respect to Lenders holding Initial Term
Loans who consent to Amendment No. 6 from and after the Amendment No. 6
Effective Date, 2.00% and (y) in all other cases from and after the Amendment
No. 6 Effective Date, 1.50%, (ii) any Initial Term Loan that is a Base Rate Loan
shall be (x) with respect to Lenders holding Initial Term Loans who consent to
Amendment No. 6 from and after the Amendment No. 6 Effective Date, 1.00% and
(y) in all other cases from and after the Amendment No. 6 Effective Date, 0.50%,
(iii) any Incremental Term Loan of any Series made after the date of the
consummation of the Acquisition shall be as agreed upon at the time the
Incremental Term Loan Commitments of such Series are established pursuant to
Section 14.23 and (iv) any Revolving Credit Loan held by Non-Extending Revolving
Lenders or Extending Revolving Lenders shall be determined by reference to the
applicable table set forth below and shall be determined and adjusted quarterly
on the date (each a “Calculation Date”) ten (10) Business Days after the date by
which the Borrower is required to provide an Officer’s Compliance Certificate
for the most recently ended Fiscal Quarter and the Pricing Level shall be
determined by reference to the Total Leverage Ratio as of the last day of the
most recently ended Fiscal Quarter preceding the applicable Calculation Date;
provided, however, that if the Borrower fails to provide the Officer’s
Compliance Certificate as required by Section 8.2 for the most recently ended
Fiscal Quarter preceding the applicable Calculation Date, the Applicable Margin
for the Revolving Credit Loans from such Calculation Date shall be (x) with
respect to Non-Extending Revolving Lenders, based on Pricing Level V of the
“Applicable Margin — Non-Extending Revolving Lenders” table set forth below and
(y) with respect to Extending Revolving Lenders, based on Pricing Level IV of
the “Applicable Margin —
Amendment No. 6



--------------------------------------------------------------------------------



 



-6-

Extending Revolving Lenders” table set forth below, in each case until such time
as an appropriate Officer’s Compliance Certificate is provided, at which time
(but with no retroactive effect) the Pricing Level shall be determined by
reference to the Total Leverage Ratio as of the last day of the most recently
ended Fiscal Quarter preceding such Calculation Date. The Applicable Margin for
the Revolving Credit Loans shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Applicable Margin shall be
applicable to all Revolving Credit Loans then existing or subsequently made or
issued.
Applicable Margin — Non-Extending Revolving Lenders

                              Revolving Credit Loans Pricing Level   Total
Leverage Ratio   LIBOR   Base Rate V  
Greater than 5.00 to 1.00
    2.50 %     1.50 % IV  
Greater than 3.00 to 1.00, but less than or equal to 5.00 to 1.00
    2.25 %     1.25 % III  
Greater than 2.50 to 1.00, but less than or equal to 3.00 to 1.00
    2.00 %     1.00 % II  
Greater than 2.00 to 1.00, but less than or equal to 2.50 to 1.00
    1.75 %     0.75 % I  
Less than or equal to 2.00
    1.50 %     0.50 %

Applicable Margin — Extending Revolving Lenders

                              Revolving Credit Loans Pricing Level   Total
Leverage Ratio   LIBOR   Base Rate IV  
Greater than 3.00 to 1.00
    3.50 %     2.50 % III  
Greater than 2.50 to 1.00, but less than or equal to 3.00 to 1.00
    3.25 %     2.25 % II  
Greater than 2.00 to 1.00, but less than or equal to 2.50 to 1.00
    3.00 %     2.00 % I  
Less than or equal to 2.00
    2.75 %     1.75 %”

          2.10. Commitment Fee. Section 5.3(a) of the Credit Agreement is
amended and restated as follows:
     “(a) Commencing on the Closing Date, the Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a non-refundable
commitment fee on the average daily unused portion of the aggregate Revolving
Credit Commitments held by Non-Extending Revolving Lenders and Extending
Revolving Lenders at a rate which shall be determined by reference to the
applicable table set forth below, such rate to be adjusted quarterly on each
Calculation Date ten (10) Business Days after the date by which the Borrower is
required to provide an Officer’s Compliance Certificate for the most recently
ended Fiscal Quarter; provided that the amount of outstanding Swingline
Amendment No. 6



--------------------------------------------------------------------------------



 



-7-

Loans shall not be considered usage of the Revolving Credit Commitments for the
purpose of calculating such commitment fee; provided further, however, that
(a) the Pricing Level shall be determined by reference to the Total Leverage
Ratio as of the last day of the most recently ended Fiscal Quarter preceding the
applicable Calculation Date and (b) if the Borrower fails to provide the
Officer’s Compliance Certificate as required by Section 8.2 for the most
recently ended Fiscal Quarter preceding the applicable Calculation Date, the
Applicable Margin from such Calculation Date shall be (x) with respect to
Non-Extending Revolving Lenders, based on Pricing Level II in the “Commitment
Fee — Non-Extending Revolving Lenders” table set forth below and (y) with
respect to Extending Revolving Lenders, based on Pricing Level IV in the
“Commitment Fee — Extending Revolving Lenders” table set forth below, in each
case until such time as an appropriate Officer’s Compliance Certificate is
provided, at which time (but with no retroactive effect) the Pricing Level shall
be determined by reference to the Total Leverage Ratio as of the last day of the
most recently ended Fiscal Quarter preceding such Calculation Date. The
commitment fee rate so determined shall be effective from one Calculation Date
until the next Calculation Date. The commitment fee shall be payable in arrears
on the last Business Day of each consecutive Fiscal Quarter ending on or nearest
to December 31, March 31, June 30 and September 30 during the term of this
Agreement, commencing on the last Business Day of the Fiscal Quarter ending on
or nearest to March 31, 2007, and on the Initial Revolving Termination Date and
the Extended Revolving Termination Date. Such commitment fee shall be
distributed by the Administrative Agent to the Lenders pro rata in accordance
with the Lenders’ respective Revolving Credit Commitment Percentages.
Commitment Fee — Non-Extending Revolving Lenders

                      Commitment Fee Rate on         Unused Portion of Revolving
Pricing Level   Total Leverage Ratio   Credit Commitments II  
Greater than 2.00 to 1.00
    0.500 % I  
Less than or equal to 2.00 to 1.00
    0.375 %

Commitment Fee — Extending Revolving Lenders

                      Commitment Fee Rate on         Unused Portion of Revolving
Pricing Level   Total Leverage Ratio   Credit Commitments IV  
Greater than 3.00 to 1.00
    0.750 % III  
Greater than 2.50 to 1.00, but less than or equal to 3.00 to 1.00
    0.625 % II  
Greater than 2.00 to 1.00, but less than or equal to 2.50 to 1.00
    0.500 % I  
Less than or equal to 2.00 to 1.00
    0.500 %

Amendment No. 6

 



--------------------------------------------------------------------------------



 



-8-
          2.11. Defaulting Lenders. The following new Section 5.13 shall be
added to the Credit Agreement:
     “5.13 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Sections 3.3(a) and 5.3(a), or as otherwise
accruing under this Agreement;
     (b) in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder including any consent to any amendment or
waiver pursuant to Section 14.11, such Defaulting Lender shall be deemed to have
taken or withheld the same such action as the Lenders holding a majority of the
Commitment Percentages (calculated without regard to the Commitments and
Commitment Percentages of Defaulting Lenders) shall have taken or withheld, as
the case may be, provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other Lenders shall require the consent of such
Defaulting Lender;
     (c) if any Outstanding Credit Exposure (as defined below) exists at the
time a Lender becomes a Defaulting Lender then:
     (i) all or any part of such Defaulting Lender’s Outstanding Credit Exposure
in respect of L/C Obligations and Swingline Loans shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Commitment Percentage
but only to the extent that (x) the sum of all non-Defaulting Lenders’
Outstanding Credit Exposure (after giving effect to such reallocation) does not
exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 6.3 are satisfied at such time; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
Outstanding Credit Exposure in respect of L/C Obligations and Swingline Loans,
if any, (after giving effect to any partial reallocation pursuant to clause
(i) above) for so long as such Defaulting Lender’s Outstanding Credit Exposure
is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Outstanding Credit Exposure in respect of L/C Obligations and Swingline
Loans pursuant to Section 5.13(c)(ii), the Borrower shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 3.3(a) with respect to
such cash collateralized Outstanding Credit Exposure so long as such Outstanding
Credit Exposure is cash collateralized;
Amendment No. 6



--------------------------------------------------------------------------------



 



-9-

     (iv) if the Outstanding Credit Exposure in respect of L/C Obligations and
Swingline Loans, of the non-Defaulting Lenders is reallocated pursuant to
Section 5.13(c)(i), then the fees payable to the Lenders pursuant to
Section 3.3(a) and Section 5.3(a) shall be adjusted ratably in accordance with
such non-Defaulting Lenders’ Commitment Percentage; and
     (v) if any Defaulting Lender’s Outstanding Credit Exposure in respect of
L/C Obligations and Swingline Loans is neither cash collateralized nor
reallocated pursuant to Section 5.13(c)(i) or (ii), then, without prejudice to
any rights or remedies of any Issuing Lender or Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such Outstanding Credit Exposure in respect of L/C Obligations and
Swingline Loans, if any,) and fees payable under Section 3.3(a) with respect to
such Defaulting Lender’s Outstanding Credit Exposure in respect of L/C
Obligations and Swingline Loans, if any, shall be payable to such Issuing Lender
until such Outstanding Credit Exposure is cash collateralized and/or
reallocated;
     (d) so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 5.13(c)(ii), and participating interests in
any such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among the non-Defaulting Lenders in a manner consistent with
Section 5.13(c)(i) (and Defaulting Lenders shall not participate therein); and
     (e) The Borrower shall not be required to (i) reimburse any Defaulting
Lender pursuant to Section 14.2 or otherwise for any costs, charges or expenses
paid or incurred by such Lender in connection with any dispute over or with
respect to such Lender’s status as a Defaulting Lender or (ii) indemnify any
Defaulting Lender pursuant to Section 3.9 or 14.2 to the extent that such
indemnification obligation relates to such Lender’s status as a Defaulting
Lender.
In the event that the Administrative Agent, the Borrower, the Issuing Lender and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then
(x) the Outstanding Credit Exposure of the Lenders in respect of L/C Obligations
and Swingline Loans shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Commitment Percentage, (y) all cash
collateral provided by the Borrower under Section 5.13(c)(ii) shall be returned
to it and (z) the Borrower shall no longer be required to provide cash
collateral under Section 5.13(c)(ii) unless and until the circumstances
described therein requiring such cash collateral thereafter occur.
For the purposes of this Section, “Outstanding Credit Exposure” means (i) as to
any Lender at any time, the sum of (x) the aggregate principal amount of its
Loans at such time, plus (y) an amount equal to its Revolving Credit Commitment
Percentage of the L/C Obligations at such
Amendment No. 6



--------------------------------------------------------------------------------



 



-10-

time, and (ii) as to the Swingline Lender only, at any time, the aggregate
principal amount of Swingline Loans at such time.”
          2.12. Use of Proceeds. Section 9.12 of the Credit Agreement is amended
by (a) deleting the word “and” where it appears immediately prior to “(e)” and
(b) adding “, and (f) to finance Permitted Acquisitions” immediately following
“transactions contemplated hereby”.
          2.13. Title Insurance. Section 9.16 of the Credit Agreement is amended
to add the following immediately before the period at the end of the first
sentence thereof:
          “provided, however, notwithstanding anything herein or in any of the
Loan Documents to the contrary, the Administrative Agent may, in its sole and
absolute discretion, waive the requirement for the Borrower or any Restricted
Subsidiary to obtain date-down endorsements to previously issued mortgagee title
insurance policies in connection with amendments to the Mortgages entered into
from time to time (each a “Mortgage Amendment”), in order to insure the lien of
such Mortgage, as modified by any such Mortgage Amendment, if the applicable
title insurance regulations for the State in which the related real property is
located do not provide for the issuance of the requested endorsement such that a
new mortgagee title insurance policy would otherwise be required (or premium
charges substantially equivalent thereto would be incurred by the Borrower or
any Restricted Subsidiary in connection with any endorsement); provided, further
that, in such event, the Borrower or Restricted Subsidiary shall endeavor to
obtain an endorsement, if available, to such previously issued mortgagee title
insurance policies that insures that the title insurance coverage provided by
the original mortgagee title insurance policy is not affected by the recording
of any Mortgage Amendment, provided the cost for such endorsement is nominal.”
          2.14. Leverage Ratios — Total Leverage Ratio. The table set forth in
Section 10.1(a) of the Credit Agreement shall be amended and restated to read as
follows:

      “Period   Maximum Ratio
 
   
Closing Date through the Amendment No. 6 Effective Date
  4.50 to 1.0
 
   
Amendment No. 6 Effective Date through penultimate day of Fiscal Year 2010
  4.0 to 1.0
 
   
Last day of Fiscal Year 2010 through penultimate day of Fiscal Year 2011
  3.75 to 1.0
 
   
Last day of Fiscal Year 2011 through penultimate day of Fiscal Year 2012
  3.25 to 1.0
 
   
Thereafter
  3.00 to 1.0”

Amendment No. 6



--------------------------------------------------------------------------------



 



-11-

          2.15. Leverage Ratios — Senior Secured Leverage Ratio. Te table set
forth in Section 10.1(b) of the Credit Agreement shall be amended and restated
to read as follows:

      “Period   Maximum Ratio
 
   
Closing Date through the Amendment No. 6 Effective Date
  3.25 to 1.0
 
   
Amendment No. 6 Effective Date through penultimate day of Fiscal Year 2011
  3.00 to 1.0
 
   
Last day of Fiscal Year 2011 through penultimate day of Fiscal Year 2012
  2.50 to 1.0
 
   
Last day of Fiscal Year 2012 through penultimate day of Fiscal Year 2013
  2.25 to 1.0
 
   
Thereafter
  2.00 to 1.0”

          2.16. Capital Expenditures. Section 10.3 of the Credit Agreement shall
be deleted in its entirety.
          2.17. Limitations on Loans. Section 11.3(j) of the Credit Agreement
shall be amended by deleting the words “and do not constitute utilization of the
Expired Capital Expenditures Basket in excess of Seventy-Five Million Dollars
($75,000,000)”.
          2.18. Restricted Payments. Section 11.6(b) of the Credit Agreement
shall be amended and restated to read as follows:
          “(b) the Borrower may declare, pay and make one or more (i) Restricted
Payments in an aggregate amount after the Closing Date not to exceed Twenty-Five
Million Dollars ($25,000,000) during the term of this Agreement, so long as no
Default or Event of Default has occurred and is continuing at the time such
Restricted Payment is made or would result therefrom, (ii) Restricted Payments
resulting from the cashless exercise of stock options and (iii) one or more
payments referred to in clause (a) or (b) of the definition of “Restricted
Payments” (such payments “Cash Restricted Payments”) so long as (x) in any
Fiscal Year, the aggregate amount of such payments does not exceed 50% of Net
Income for the prior Fiscal Year; provided, however, that the maximum amount of
Cash Restricted Payments for any Fiscal Year shall be increased by the amount of
Cash Restricted Payments that were permitted to be made in the immediately
preceding Fiscal Year (without giving effect to any carryover amount from prior
Fiscal Years) over the amount of Cash Restricted Payments actually made during
such preceding Fiscal Year (and for the purposes hereof, the amount of such Cash
Restricted Payments made during any Fiscal Year shall be deemed to have been
made first from any such carryover from the preceding Fiscal Year and last from
the amount otherwise permitted in such Fiscal Year), (y) on the last day of the
Fiscal Quarter ending on or most recently ended prior to the date each such
payment is made (after giving pro forma effect to the incurrence and discharge
of Debt since such last day) the Senior Secured Leverage Ratio does not exceed
2.5:1.0 and (z) at the time of making such payment, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;
provided that any Restricted Payment constituting a dividend on the capital
stock of the Borrower may be made within 60 days after the date of declaration
of such
Amendment No. 6



--------------------------------------------------------------------------------



 



-12-

dividend, if, at the date of declaration, the dividend payment would have
complied with the provisions of this Section 11.6(b)”
          2.19. Set-off. Section 14.3 of the Credit Agreement is amended by
inserting a new clause (d) thereto:
          “(d) If any Defaulting Lender fails to make any payment required to be
made by it pursuant to Section 2.1, Section 3.1 or 3.5(b), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Defaulting Lender and for the
benefit of the Administrative Agent, the Swingline Lender or the Issuing Lender
to satisfy such Defaulting Lender’s obligations under such Section until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Defaulting Lender under such Section, in any case
referred to in either of clauses (i) and (ii) above, in any order as determined
by the Administrative Agent in its discretion.”
          2.20. Assignment by Lenders. Section 14.10(b) is amended by adding the
following new sentence at the end thereof:
          “Any assignment of a Loan by a Lender pursuant to this
Section 14.10(b) shall carry the same Applicable Margin that such Loan had in
the hands of the assigning Lender.”
          2.21. Increase of Revolving Credit Commitments. Clause (a) of the
proviso in the first sentence of Section 14.22(a) of the Credit Agreement shall
be amended to read as follows:
“(a) after giving effect to such amendment, the sum of the aggregate amount of
increases in the Revolving Credit Commitments made pursuant to this
Section 14.22 after the Amendment No. 6 Effective Date plus the aggregate amount
of Incremental Term Loans made pursuant to Section 14.23 after the Amendment
No. 6 Effective Date shall not exceed Two Hundred Million Dollars
($200,000,000)”.
          2.22. Incremental Term Loans. Clause (c) of the second paragraph of
Section 14.23 of the Credit Agreement shall be amended to read as follows:
“(c) the sum of the aggregate amount of increases in the Revolving Credit
Commitments made pursuant to Section 14.22 after the Amendment No. 6 Effective
Date plus the aggregate amount of Incremental Term Loans made pursuant to this
Section 14.23 after the Amendment No. 6 Effective Date shall not exceed Two
Hundred Million Dollars ($200,000,000)”.
          2.23. Adjusted EBITDA. Each reference to “EBITDA” in the definitions
of “Excess Cash Flow” and “Permitted Acquisition” in Section 1.1 of the Credit
Agreement and in Sections 10.1(a), 10.1(b) and 10.2 of the Credit Agreement
shall be amended to be a reference to Adjusted EBITDA.
          2.24. Unrestricted Subsidiaries. Schedule 1.1(a) is hereby amended to
add “The Geo Group Limited” as an additional Unrestricted Subsidiary.
Amendment No. 6



--------------------------------------------------------------------------------



 



-13-

          Section 3. Conditions Precedent. The amendments set forth in Section 2
hereof shall become effective, as of the date hereof, upon the receipt by the
Administrative Agent of:
          (a) counterparts of this Amendment No. 6 executed by the Borrower, the
Guarantors and the Administrative Agent together with authorizations to execute
this Amendment No. 6 from the requisite Lenders;
          (b) a certificate of the secretary or assistant secretary of the
Borrower and each Guarantor certifying as to the incumbency and genuineness of
the signature of each officer of the Borrower and each Guarantor executing this
Amendment No. 6 and certifying that attached thereto is a true, correct and
complete copy of (A) the articles of incorporation of the Borrower and each
Guarantor and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation, (B) the
bylaws of the Borrower and each Guarantor as in effect on the date of such
certifications, (C) resolutions duly adopted by the Board of Directors of the
Borrower and each Guarantor authorizing the execution, delivery and performance
of this Amendment No. 6, and (D) certificates as of a recent date of the good
standing of the Borrower and each Guarantor under the laws of its jurisdiction
of organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where the Borrower is qualified to do business and a
certificate of the relevant taxing authorities of such jurisdictions certifying
that such Person has filed required tax returns and owes no delinquent taxes;
          (c) favorable opinions of counsel to the Borrower and the Guarantors
addressed to the Administrative Agent and the Lenders with respect to the
Borrower, the Guarantors, this Amendment No. 6, the Loan Documents as amended by
this Amendment No. 6 and such other matters as the Lenders shall request, all in
form and substance reasonably satisfactory to the Administrative Agent;
          (d) evidence that the reallocations and payments referred to in
Sections 14.22(b) and (c) shall occur simultaneously with the effectiveness of
this Amendment No. 6; and
          (e) evidence of the payment by the Borrower of all fees payable to the
Administrative Agent and the Lenders that the Borrower has agreed to pay in
connection with this Amendment No. 6.
          Section 4. Mortgages. The following documents relating to the
Mortgages shall be delivered to the Administrative Agent within 60 days of the
date hereof and the Borrower and the Guarantors hereby acknowledge that the
failure to so deliver such documents shall be an Event of Default:
     (a) fully executed and acknowledged amendments to the Mortgages, in proper
from for recording, reflecting the increase in the Commitments;
     (b) date down endorsements or the functional equivalent thereof, that
reflect the increase in Commitments, in connection with each of the existing
policies of title insurance on the properties subject to the Mortgages (other
than the policies of title insurance with respect to the properties located in
Texas, New York, New Jersey and New Mexico, for which Borrower will endeavor to
obtain an endorsement, if available, to such previously issued mortgagee title
insurance policies that insures that the title insurance coverage provided by
the original mortgagee title insurance policy is not affected by the recording
of any Mortgage Amendment, provided the cost for such
Amendment No. 6



--------------------------------------------------------------------------------



 



-14-

endorsement is nominal). Further, the Borrower agrees to provide or obtain any
customary affidavits, including but not limited to owner’s title affidavits, and
indemnities as may be required or necessary to obtain such endorsements and
datedowns satisfactory to the Administrative Agent;
     (c) with respect to the properties subject to the Mortgages, with respect
to existing surveys, an affidavit of an authorized signatory of the owner of
such property stating that there have been no improvements or encroachments to
the property since the date of the respective survey such that the existing
survey is no longer accurate, in form acceptable to the Administrative Agent and
the title company in order to remove the standard survey exception;
     (d) favorable opinions of local real estate counsel to the Borrower and the
Guarantors addressed to the Administrative Agent and the Lenders with respect to
the Mortgages and such other matters as the Lenders shall request, all in form
and substance reasonably satisfactory to the Administrative Agent; and
     (e) such other certificates, documents and information as are reasonably
requested by the Lenders, including, without limitation, engineering and
structural reports, permanent certificates of occupancy and evidence of zoning
compliance, each in form and substance reasonably satisfactory to the
Administrative Agent.
          Section 5. Extension/Increase of Revolving Credit Commitments.
(a) Each Lender with a Revolving Credit Commitment under the Credit Agreement
who wishes to (i) extend their Revolving Credit Commitment and become an
Extending Revolving Lender on the date hereof and/or (ii) increase their
Revolving Credit Commitment pursuant to Section 14.22 of the Credit Agreement on
the date hereof and (b) each financial institution wishing to provide a
Revolving Credit Commitment pursuant to Section 14.22 on the date hereof, in
each case shall execute and deliver to the Administrative Agent a Lender
Addendum in the form provided by the Administrative Agent.
          Section 6. Security Documents. The Borrower and the Guarantors hereby
ratify and confirm the respective Guaranty Obligations and Liens granted by them
under the Security Documents in favor of the Secured Parties.
          Section 7. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 6 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 6 by signing any such counterpart. This
Amendment No. 6 shall be governed by, and construed in accordance with, the law
of the State of New York.
[Signature pages to follow]
Amendment No. 6

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to
the Credit Agreement to be duly executed and delivered as of the day and year
first above written.

            THE GEO GROUP, INC. (formerly known as
Wackenhut Corrections Corporation), as Borrower
      By:   /s/ BRIAN R. EVANS         Name:   BRIAN R. EVANS        Title:  
The GEO Group, Inc.        CORRECTIONAL SERVICES CORPORATION, as Guarantor
      By:   /s/ BRIAN R. EVANS         Name:   BRIAN R. EVANS        Title:   VP
& Treasurer Correctional Services Corp.        GEO HOLDINGS I, INC., as
Guarantor
      By:   /s/ BRIAN R. EVANS         Name:   BRIAN R. EVANS        Title:  
VP, Finance GEO Holdings I, Inc.        GEO ACQUISITION II, INC., as Guarantor
      By:   /s/ BRIAN R. EVANS         Name:   BRIAN R. EVANS        Title:  
VP, Finance GEO Acquisition II, Inc.        GEO CARE, INC. (formerly known as
Atlantic Shores
Healthcare, Inc.), as Guarantor
      By:   /s/ BRIAN R. EVANS         Name:   BRIAN R. EVANS        Title:  
Treasurer GEO Care, Inc.        GEO RE HOLDINGS LLC (formerly known as WCC RE
Holdings LLC), as Guarantor
      By:   /s/ BRIAN R. EVANS         Name:   BRIAN R. EVANS        Title:  
SVP & Treasurer GEO RE Holdings LLC     

[Signature pages continue]

 



--------------------------------------------------------------------------------



 



            CPT OPERATING PARTNERSHIP, L.P., as Guarantor
      By:   /s/ BRIAN R. EVANS         Name:   BRIAN R. EVANS        Title:  
CPT Operating Partnership L.P.        CPT LIMITED PARTNER, LLC, as Guarantor
      By:   /s/ BRIAN R. EVANS         Name:   BRIAN R. EVANS        Title:  
CPT Limited Partner, LLC VP, Finance        CORRECTIONAL PROPERTIES PRISON
FINANCE LLC, as Guarantor
      By:   /s/ BRIAN R. EVANS         Name:   BRIAN R. EVANS        Title:  
Correctional Properties Prison Finance LLC        PUBLIC PROPERTIES DEVELOPMENT
AND LEASING LLC, as Guarantor
      By:   /s/ BRIAN R. EVANS         Name:   BRIAN R. EVANS        Title:  
Public Properties development & Leasing LLC        GEO TRANSPORT, INC., as
Guarantor
      By:   /s/ BRIAN R. EVANS         Name:   BRIAN R. EVANS        Title:   VP
& Treasurer GEO Transport Inc.        JUST CARE, INC., as Guarantor
      By:   /s/ BRIAN R. EVANS         Name:   BRIAN R. EVANS        Title:   VP
& Treasurer Just Care, Inc.     

[Signature pages continue]

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS,
as Lender
      By:   /s/ ANDREW SHAPIRO         Name:   ANDREW SHAPIRO        Title:  
Managing Director              By:   /s/ John Treadwell, Jr.         Name:  
John Treadwell, Jr.        Title:   Vice President        BNP PARIBAS,
as Administrative Agent
      By:   /s/ ANDREW SHAPIRO         Name:   ANDREW SHAPIRO        Title:  
Managing Director              By:   /s/ John Treadwell, Jr.         Name:  
John Treadwell, Jr.        Title:   Vice President     

 